Electronically Filed
                                                         Supreme Court
                                                         SCWC-15-0000536
                                                         24-OCT-2017
                                                         09:48 AM



                           SCWC-15-0000536

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          STATE OF HAWAI#I,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                          DUSTIN K. PIHANA,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-15-0000536; CR. NO. 13-1-1067)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Dustin K. Pihana’s

application for writ of certiorari filed on September 8, 2017, is

hereby rejected.

          DATED:   Honolulu, Hawai#i, October 24, 2017.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson